DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has canceled claims in Group I and Group III leaving claims 11-54 for prosecution.  Additionally, applicant has chosen compound K1 as the specie for examination.
If the elected specie is not found, the examination will be expanded to read on a broader version of the elected specie.
Claim Rejections - 35 USC § 112
Claims 13 & 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 & 15 recites the limitation "pathological condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim 11 form which both of these claim depend.
Claim 51 recites the limitation "diastereomers S and T" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-25, 30-33, 38, 47-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/130522 (hereafter WO’522).
As to Claim 11, WO’522 discloses methods and compositions comprising at least one elovanoid having at least 23 carbon atoms in its chain (pg. 31, In 3-5; pg. 31, Compound ELV2-Me; pg. 28, In 2-12) for treating and protecting an organ or tissue from the effects of oxidative stress or other homeostatic disruptions associated with a persistent inflammatory condition or a progressive degenerative disease (Aging skin undergoes progressive degenerative change), including a neurodegenerative disease.
As to Claim 12, WO’522 discloses the composition of claim 11, further comprising a pharmaceutically acceptable carrier (pg. 31, In 3-5) and formulated for delivery of an amount of the at least elovanoid effective in reducing the onset of a pathological condition of a tissue of a recipient subject (pg. 15, In 6-13; pg. 36, In 33-36; pg. 37, In 1-5). 
As to Claim 13, WO’522 discloses the composition of claim 11 wherein the pathological condition is inflammation (pg. 37, In 1-4). 
As to Claim 14, WO’522 discloses the composition of claim 11 wherein the composition is formulated for topical delivery of the at least one elovanoid tissue to the 
As to Claim 15, WO’522 discloses the composition of claim 11 wherein the pathological condition is of a neurological tissue of the recipient subject (pg. 37, In 1-4; pg. 37, In 1-18). 
As to Claim 16, WO’522 discloses the composition of claim 11 wherein the composition further comprises at least one nutritional component (pg. 33, In 29-30 'Dextrose') and the composition is formulated for oral or parenteral delivery of the at least one elovanoid to the recipient subject (pg. 36, In 1-6; pg. 31, Compound 16a).
As to Claim 17, WO’522 discloses the composition of claim 11, wherein the at least one elovanoid is selected from the group consisting of a dihydroxylated elovanoid (pg. 31, Compound 16a). 
As to Claim 18, WO’522 discloses the composition of claim 11, wherein the at least one elovanoid is a combination of elovanoids comprising (pg. 14, In 7-10 'combination of active agents'; pg. 32, In 17-19; pg. 34, In 34-35) and may be selected from a dihydroxylated elovanoid and an alkynyl dihydroxylated elovanoid, wherein each elovanoid is a diastereomeric mixture (pg. 31, Compounds 15A and 16A). 
As to Claims 19-20, WO’522 discloses the composition of claim 11, wherein the composition further comprises at least one omega-3 very long chain polyunsaturated fatty acid having at least 23 carbon atoms in its chain (pg. 32, In 9-19; pg. 28, 22 to pg. 29, In 2) or at least one omega-3 very long chain polyunsaturated fatty acid has 26 to 42 or more specifically 34 carbon atoms in its chain (pg. 22, In 15-18; pg. 31, Compound 16a). 

As to Claim 22, WO’522 discloses the composition of claim 19 wherein the omega-3 very long fatty acid is (162, 192,222,252,282, 312) -- tetratriaconta-16, 19, 22, 25, 28, 31-hexaenoic acid (pg., 26, In 1-4). 
As to Claim 23, WO’522 discloses the composition of claim 17, wherein the monohydroxylated elovanoid is selected from formula G wherein n is 9 to 11, COOR is a carboxylic acid group and wherein if COOR is a carboxylic acid group and the compound G is a salt thereof, the cation of the salt is a pharmaceutically acceptable cation and if COOR is an ester, then R is an alkyl group (pg. 25, In 21-25, Compound I). 
As to Claims 24-25, WO’522 discloses the composition of claim 23, wherein the pharmaceutically acceptable cation is a metal cation selected from sodium or potassium (pg. 25, In 23-25). 
As to Claim 30, WO’522 discloses the composition of claim 23, wherein the mono-hydroxylated elovanoid is selected from G4 (pg. 26, In 1-4). 
As to Claim 31, WO’522 discloses the composition of claim 17, wherein the dihydroxylated elovanoid is selected from compound K wherein n is 9 to 11, COOR is a carboxylic acid group and wherein if COOR is a carboxylic acid group and the compound K is a salt thereof, the cation of the salt is a pharmaceutically acceptable cation and if COOR is an ester, then R is an alkyl group (pg. 27, In 3-11, Compound 0). 
As to Claims 32-33, WO’522 discloses the composition of claim 31, wherein the pharmaceutically acceptable cation is a metal cation selected from sodium or potassium (pg. 25, In 23-25). 

As to Claim 47, WO’522 discloses the composition of claim 17, wherein the alkynyl dihydroxylated elovanoid is selected from compound S wherein m is 11, COOR is a carboxylic acid group and wherein if COOR is a carboxylic acid group and the compound S is a salt thereof, the cation of the salt is a pharmaceutically acceptable cation and if COOR is an ester, then R is an alkyl group and wherein compounds S has a total from 23 to 42 carbon atoms in the carbon chain, with 3 cis carbon-carbon double bonds at N3, N15, and N18 and two trans carbon-carbon double bonds at N9 and N11 and a carbon-carbon triple bond at N7 (pg. 31, Compounds 15a and 15b; pg. 21, In 13-15). 
As to Claims 48-49, WO’522 discloses the composition of claim 47, wherein the pharmaceutically acceptable cation is a metal cation selected from sodium or potassium (pg. 25, In 23-25). 
As to Claim 50, WO’522 discloses the composition of claim 47 wherein the alkynyl monohydroxylated elovanoid is selected from compound S3 (pg. 31, Compound 15a). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26-29, 34-37, 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/130522 (hereafter WO’522).
As to Claims 26-29, WO’522 disclose the composition of claim 23 comprising a G ('Compound I') and H ('Compound J') or I ('Compound K') and J ('Compound L') wherein: if -CO-OR is a carboxylic acid group and the compound G, H, I or J is a salt thereof, the cation of the salt is a pharmaceutically acceptable cation, wherein the pharmaceutically acceptable cation is an ammonium cation, an iminium cation, or a metal cation, wherein the metal cation is a sodium, potassium, magnesium, zinc, or calcium cation (pg. 23, In 19-29) and if -CO-OR is an ester, then R is an alkyl group (pg. 23, In 19-21 ), wherein the enantiomers have (S) or (R) chirality at the carbon bearing the hydroxyl group (pg. 25, Compounds I to L; pg. 31, In 6-7; pg. 32, In 9-12). 

However, based on the teachings of WO’522, it would have been obvious to one of ordinary skill in the art to combine the compounds G, H, I and J within a pharmaceutical composition for effectively treating an inflammatory disorder, and to determine the relative amounts of each depending on the potency and activity of each compound, through routine experimentation, because each of G, H, I and J, is disclosed by WO’522as an active compound to treat inflammation and degenerative disease. 
As to Claims 34-37, WO’522 disclose the composition of claim 31 comprising a K ('Compound O') and L ('Compound P') or M ('Compound S') and N ('Compound T') wherein the enantiomers have (S) or (R) chirality at the N-6 carbon bearing the hydroxyl group (pg. 25, Compounds I lo L; pg. 31, In 6-7; pg. 32, In 9-12). WO’522does not specifically disclose the specific combinations of K and L, or M and N and the respective molar quantities. 
However, based on the teachings of WO’522, it would have been obvious to one of ordinary skill in the art lo combine the compounds K, L, M and N within a pharmaceutical composition for effectively treating an inflammatory disorder, and lo determine the relative amounts of each depending on the potency and activity of each compound, through routine experimentation, because each of K, L, M and N, is disclosed by WO’522 as an active compound to treat inflammation and degenerative disease. 
As to Claims 51-54, WO’522 and Winkler disclose the composition of claim 47, as above, wherein WO’522 further teaches said composition comprising a S ('Compound 15a') and T or U ('Compound 13a') and V wherein the enantiomers have (S) chirality at 
Based on such teachings, it would have been obvious to one of ordinary skill in the art to design compounds wherein the chiral center at N-6 is (S) or (R) for the alkynyl substituted compounds, through routine experimentation, in order to optimize therapeutic efficacy of the resulting compound toward treating inflammation and degenerative disease. In addition, WO’522 does not specifically disclose the specific combinations of S and T, or U and V, the respective molar quantities. 
However, based on the teachings of WO’522, it would have been obvious lo one of ordinary skill in the art that to combine the compounds S, T, U, and V within a pharmaceutical composition for effectively treating an inflammatory disorder, and to determine the relative amounts of each depending on the potency and activity of each compound, through routine experimentation, because each of S, T, U and V, is disclosed by WO’522as an active compound to treat inflammation and degenerative disease.
Claim 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/130522 (hereafter WO’522) in view of Winkler et al.
As to Claim 39, WO’522 discloses the composition of claim 17, wherein the mono-hydroxylated elovanoid is selected from the non-alkyne substituted structure of formula O wherein m is 0 to 19, and COOR is a carboxylic acid group and wherein if COOR is a carboxylic acid group and the compound O is a salt thereof, the cation of the salt is a pharmaceutically acceptable cation and if COOR is an ester, then R is an alkyl group and wherein compounds O has a total from 23 to 42 carbon atoms in the carbon chain, with 
It would have been obvious to one of ordinary skill in the art to combine the teachings of WO’522 and Winkler to design elovanoid compounds of claim 39, because both teach the same hydroxylated fatty acid compounds as those of claim 39, having activity as anti-inflammatory agents. 
As to Claim 40, WO’522 discloses the composition of claim 39, wherein the mono-hydroxylated elovanoid is selected from non-alkyne substituted compound of structure O3 or O4 (pg. 26, In 1-4). WO’522 does not disclose the alkyne group at n-9. Winkler discloses an elovanoid analog of Compound G3 or G4, as an anti-inflammatory agent (abstract), comprising an alkyne or a carbon-carbon triple bond at n-9 (Scheme 2, compound 3; Scheme 4, Compound 27). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of WO’522 and Winkler to design elovanoid compounds of claim 40, because each leach the same hydroxylated fatty acid compounds as those of the claim 40, having activity as anti-inflammatory agents. 
As to Claims 41-42, WO’522 discloses the composition of claim 39, wherein the pharmaceutically acceptable cation is a metal cation selected from sodium or potassium (pg. 25, In 23-25).

It would have been obvious to one of ordinary skill in the art to combine the structures as taught by WO’522 and Winkler to design elovanoid compounds of claim 39, because both teach the same hydroxylated fatty acid compounds as those of the claim 39, having activity as anti-inflammatory agents. Further, based on the teachings of WO’522 and Winkler, it would have been obvious to one of ordinary skill in the art to combine the compounds 0, P, Q and R within a pharmaceutical composition for effectively treating an inflammatory disorder, and to determine the relative amounts of each depending on the potency and activity of each compound, through routine experimentation, because analogs of each of 0, P, Q and R is disclosed by WO’522 as an active compound to treat inflammation and degenerative disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622